DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment, filed 30 November 2020, 2018, has been entered in full.  Claims 1-32 are canceled.  Claims 33 and 34 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
The claims are drawn to a method for screening for optimal stabilizing concentration of osmolyte comprising the steps of a)    assessing the stability of a first aqueous solution comprising a first concentration of osmolyte, a therapeutic protein, and a preservative; b)    assessing the stability of a second aqueous solution comprising a different second concentration of osmolyte, a therapeutic protein, and a preservative; and c)    determining that the first concentration of osmolyte is more optimal than the second concentration of osmolyte if the first aqueous solution is more stable. The claims are further drawn to the method of claim 33, wherein the stability is assessed via size exclusion chromatography or circular dichroism.
STEP 1: Is the claim to a process, machine manufacture or composition of matter?  Yes, the instant claims are drawn to a process.
STEP 2A (The Judicial Exception) PRONG ONE: Does the claim recite a law of nature, a natural phenomenon (i.e. product of nature) or an abstract ideal?  Yes, the instant claims are directed to an abstract ideal for the following reasons:
(a) The instant claims recite “assessing the stability of a first aqueous solution”; “assessing the stability of a second aqueous solution” and “determining that the first concentration of osmolyte is more optimal and the second concentration of osmolyte”
The limitations (i.e. assessing, determining), is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim falls within the “Mental Processes” as it involves evaluating and judging. Accordingly, the claim recites an abstract ideal.
STEP 2A PRONG TWO: Does the claim recite additional elements that integrate the exception into a practical application of the exception?  No. Obtaining solutions and control solutions in order to perform tests is well-understood, routine, conventional activity previously engaged in by scientists in the field of diagnostics, and this step is recited at a high level of generality such that it amounts to insignificant pre-problem solving activity. 
STEP 2B: Does the claim provide an inventive concept i.e. does the claim recite additional element(s) or a combination of additional elements that amount to significantly more than the judicial exception in the claim? No. The judicial exception is not integrated into a practical application. Claim 34 recites an additional element– “wherein the stability is assessed via size exclusion chromatography or circular 
The additional element of using size exclusion chromatography or circular dichroism to perform both the “assessing” and “determining” steps  amount to no more than mere instructions to apply the exception using a generic assay. Mere instructions to apply an exception using a generic assay cannot provide an inventive concept. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arvinte et al. (US 2004/0170623; published 9/2/04).
Arvinte et al. teach stable liquid formulations of antibodies suitable for parenteral administration (abstract). Arvinte et al. teach that there is a need for stable aqueous solutions comprising the antibody protein (para 0008). Arvinte et al. teach that a "stable" aqueous solution or liquid formulation within the meaning of the invention is one in which the antibody therein essentially retains its physical and chemical stability and integrity upon storage. Arvinte et al. teach that various analytical techniques for measuring protein stability are available in the art, and that aggregation can be measured by size exclusion chromatography (para 0031)(applies to claim 34).
 Arvinte et al. teach that the antibody acid solution can for example be mixed with other additives including sugars/sugar alcohols such as mannitol, trehalose, sucrose, sorbitol, fructose, maltose, lactose or dextrans and preservatives such as benzalkonium chloride (paras 0057, 0058, 0060 and 0063)(applies to claims 33 and 34). 
Arvinte et al. teach the preparation and stability of liquid formulations according to the 5 step procedure described in Example 7.  Arvinte et al. teach the preparation can comprises various additives (paras 0131 and 0161 and Example 11).  Arvinte et al. teach three liquid formulations were put on a stability program. Arvinte et al. teach different concentrations of trehalose (applies to claim 33). Arvinte et al. teach the comparative stability studies were carried out using size-exclusion chromatography (para 0162)(applies to claim 34). 



			Conclusion
		No claims are allowed.
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ELIZABETH C. KEMMERER/                                                                Primary Examiner, Art Unit 1646                                                                                                                                        

/R.M.D/Examiner, Art Unit 1647
3/22/2021